Per Curiam.

The former judgment, as far as it respected the demand for the steer, was a bal*, to the present suit for the same cause. It appears that the plaintiff had exhibited that demand to a jury in a former suit, and that jury took it into consideration, but gave no damages on account of that demand, for want of sufficient proof, '
As the demand was not abandoned by the plaintiff before or at the trial, but submitted to the jury, the former verdict is a bar. (Brockway v. Kinney, 2 Johns. Rep. 210.) As, then, improper cvidence was given to the jury in this suit, and as we cannot say bow much of the verdict embraced the demand for the steers, tjie judgment, in this view, must be considered erroneous.
Judgment reversed.